BioNeutral Group, Inc. 55 Madison Avenue, Suite 400, Morristown, NJ 07960 March 5, 2013 Ms. Pamela Long Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20542 Re: BioNeutral Group, Inc. Registration Statement on Form S-1 (Reg. No. 333-186772) Dear Ms. Long: On behalf of BioNeutral Group, Inc. (the "Company"), the following language is hereby added to the Company's Registration Statement on Form S-1, Registration No. 333-186772, to be set forth on the facing page thereof following the calculation of the registration fee: The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shallthereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. If you should have any further questions, please do not hesitate to contact our counsel, Arthur S. Marcus at (212) 930-9700, at your convenience. Very truly yours, /s/ Thomas C. Cunningham Thomas C. Cunningham Chief Financial Advisor
